         Case 1:19-cr-00349-JPO Document 4 Filed 05/13/19 Page 1 of 11




                                                Washington Criminal II
                                                450 5th Street NW                202/598-4000
                                                Suite 11-300
                                                Washington, DC 20001         FAX 202/598-2428


                                                May 1, 2019

VIA E-MAIL

The Honorable J. Paul Oetken
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

              Re:    United States v. Banca IMI Securities Corp., 19-cr-

Dear Judge Oetken:

       The United States Department of Justice, Antitrust Division (“the Government”) submits
this memorandum in advance of the May 10, 2019 plea hearing and sentencing of Defendant
Banca IMI Securities Corp. (“IMI” or “Defendant”), a U.S. broker-dealer organized and existing
under the laws of Delaware with its headquarters in New York, New York. At that hearing, the
Government expects IMI to waive indictment and plead guilty to a one-count information
charging it with violating Section 1 of the Sherman Antitrust Act, 15 U.S.C. § 1.

        For the reasons set forth below, the Government respectfully requests that the Court
sentence IMI in accordance with the Rule 11(c)(1)(C) Plea Agreement entered into between the
United States and IMI (“Plea Agreement”; courtesy copy attached to the same transmittal email
as this memorandum), to a fine in the amount of $2,207,107 1 and a special assessment of $400,
with no order of restitution and no probation imposed. 2 The Government and IMI agree that this

1
  As explained below, this fine amount is 30 percent below the low end of the Sentencing
Guidelines range calculated by the Government and IMI. In section V of this memorandum, the
Government respectfully moves the Court to approve a downward departure from the Sentencing
Guidelines pursuant to U.S.S.G. § 8C4.1 because of the substantial assistance IMI has provided
in this matter.
2
 The recommendation against probation is not part of the “Recommended Sentence” under the
Rule 11(c)(1)(C) agreement, meaning the Court could opt to impose probation in this case
without opening the door for IMI to withdraw its guilty plea. Plea Agreement ¶ 2.
          Case 1:19-cr-00349-JPO Document 4 Filed 05/13/19 Page 2 of 11



sentence is sufficient but not greater than necessary to comply with the purposes set forth in 18
U.S.C. §§ 3553(a) and 3572(a).

       I. Summary of the Offense

        From at least as early as March 2012 and continuing until at least August 2014, IMI
conspired with other broker-dealers to suppress and eliminate competition by rigging their bids
to U.S. depository banks for the rates they would pay to borrow pre-release American Depository
Receipts (“pre-release ADRs”). Information ¶ 8 (courtesy copy attached to the same transmittal
email as this memorandum). IMI and its co-conspirators coordinated their bids through
employees manning their respective securities lending desks.

        Worldwide, there are thousands of publicly traded companies that list their shares of
common stock only on foreign stock exchanges, not in the United States. Most U.S. investors are
unable to purchase or sell such foreign shares, which also are known as “ordinary” shares.
However, the U.S. Securities and Exchange Commission permits four U.S. depository banks to
create financial instruments, known as ADRs, which each represent one or more foreign ordinary
shares and can be traded in the United States on U.S. stock exchanges or over the counter.
Through the purchase and sale of ADRs, U.S. investors are able to gain exposure to—including
the ability to receive dividends from—companies whose ordinary shares are listed only on
foreign exchanges.

        In order to create an ADR in the United States, the depository bank is required to ensure
that the corresponding ordinary share(s) are taken out of circulation in the foreign country. That
process is known as “custodying” the ordinary shares. Subject to certain regulatory requirements,
U.S. depository banks are permitted to release ADRs before the foreign ordinary shares are
custodied—ADRs sold or lent by U.S. depository banks in that circumstance are known as “pre-
release ADRs.”

         Prior to September 2014, there was significant, predictable demand for pre-release ADRs
that corresponded to ordinary shares of a number of foreign companies each time one of those
companies was about to issue a dividend. That demand derived largely from the ability of U.S.
financial institutions, via a series of short-term loans of the ADRs, to place the ADRs in
possession of tax-advantaged institutions (such as public pension funds or university endowment
funds) on the ex-dividend date (i.e., the date on which the current holder of the ADR is entitled
to receive the upcoming dividend). Because the tax-advantaged institutions holding the ADRs on
the ex-dividend date were not subject to foreign tax withholding (the amounts of which varied
over time and by the issuing company’s home country, but typically ranged from 15% to 30% of
the dividend), that “avoided tax” became available for distribution among all of the various
institutions that participated in the transactions required to place the ADRs temporarily with the
tax-advantaged institutions. (In some cases, the tax-advantaged institutions were located abroad
and the ADRs were converted into ordinary shares before being lent to the tax-advantaged
institutions; that variation did not change the amount of tax avoided.)

        The division of the avoided tax among the various institutions participating in the series
of short-term ADR loans historically was determined largely by bilateral negotiations, with each
firm haggling for higher rates when it was the lender and for lower rates when it was the
                                                 2
          Case 1:19-cr-00349-JPO Document 4 Filed 05/13/19 Page 3 of 11



borrower. For broker-dealers such as IMI, profitability was determined primarily by: (i) the
number of ADRs it was able to borrow and then lend, and (ii) the spread between the effective
rate it paid the U.S. depository bank to borrow the ADRs and the effective rate(s) it charged the
investment banks, hedge funds, or other intermediaries to lend them the ADRs.

        Prior to March 2012, IMI and other broker-dealers competed against one another both to
contract with investment banks, hedge funds, and other intermediaries who wanted to borrow
pre-release ADRs (i.e., downstream transactions) and to secure large allocations of pre-release
ADRs on favorable terms from the U.S. depository banks (i.e., upstream transactions). Beginning
no later than March 2012, though, IMI and its co-conspirators began coordinating their bids to
the U.S. depository banks for the rates they would pay to borrow pre-release ADRs in an effort
to suppress the rates at which they all could borrow pre-release ADRs from the U.S. depository
banks.

        In late 2012, one of the U.S. depository banks authorized to issue ADRs largely ceased
negotiating pre-release ADR lending rates bilaterally with each broker-dealer and instead began
using an auction-style process by which IMI and other broker-dealers were invited to submit
competitive bids for the rates they would pay to borrow pre-release ADRs. The U.S. depository
bank then used the broker-dealers’ bids to determine how many pre-release ADRs to award to
each broker-dealer and at what rate. In an effort to maintain or increase their profits under the
auction-style process by suppressing competition between them and reducing the rates they all
paid to borrow pre-release ADRs, IMI and its co-conspirators intensified their coordination
regarding the bids they would submit to the U.S. depository bank, on many occasions agreeing
that they all would submit the same bid.

       Paragraph 11 of the Information lays out the Means and Methods of the conspiracy,
which are described briefly below:

     •   Communicating regarding bids (Information ¶ 11(a)). Individuals employed on
         IMI’s securities lending desk communicated with their counterparts at IMI’s co-
         conspirators at in-person meetings and by telephone, email, and text messaging
         platforms such as Bloomberg. Using these methods of communication, IMI’s employees
         and their counterparts at IMI’s co-conspirators discussed the bids each would submit to
         U.S. depository banks to borrow pre-release ADRs. IMI’s employees and their
         counterparts at the co-conspirators divulged specific rates they intended to bid. After
         bids were submitted, IMI’s employees and their co-conspirator counterparts also
         regularly confirmed that each had in fact bid as previously disclosed.

     •   Agreeing to specific bids (id. at ¶ 11(b)). Individuals employed on IMI’s securities
         lending desk and their counterparts at IMI’s co-conspirators agreed to suppress and
         eliminate competition by rigging bids to borrow pre-release ADRs from U.S. depository
         banks, including on many occasions by agreeing on the specific bids IMI and one or
         more co-conspirator broker-dealers would submit to U.S. depository banks for the rates
         they would pay to borrow pre-release ADRs.




                                                3
           Case 1:19-cr-00349-JPO Document 4 Filed 05/13/19 Page 4 of 11



     •    Collusive borrowing (id. at ¶ 11(c), (d)). By means of these communications and
          agreements, IMI was able to convince U.S. depository banks to lend it pre-release ADRs
          at collusive and noncompetitive rates, and IMI in fact paid collusive and noncompetitive
          rates on the pre-release ADRs it borrowed from U.S. depository banks.

       In IMI’s allocution, the Government expects IMI’s corporate representative to
acknowledge that its securities lending desk employees engaged in this conduct while employed
by IMI, that they did so to benefit IMI, and that IMI is responsible in law for their conduct.

         II. Legal Standard

        Rule 11(c)(1)(C) authorizes the United States to enter into plea agreements with parties in
which the parties agree that a particular sentence is the appropriate disposition of the case. See
Fed. R. Crim. P. 11(c)(1)(C). The Court, however, “retains absolute discretion whether to accept
a plea agreement.” Fed. R. Crim. P. 11, advisory committee’s notes to 1999 amendments. As a
plurality of the Supreme Court has observed:

         Federal sentencing law requires the district judge in every case to impose a sentence
         sufficient, but not greater than necessary, to comply with the purposes of federal
         sentencing, in light of the Guidelines and other [18 U.S.C.] § 3553(a) factors. The
         Guidelines provide a framework or starting point – a basis, in the commonsense meaning
         of the term – for the judge’s exercise of discretion. Rule 11(c)(1)(C) permits the
         defendant and the prosecutor to agree that a specific sentence is appropriate, but the
         agreement does not discharge the district court’s independent obligation to exercise its
         discretion.

Freeman v. United States, 564 U.S. 522, 529 (2011) (plurality opinion) (internal citations and
quotation marks omitted). In exercising that discretion, while the district court may accept or
reject the proposed Rule 11(c)(1)(C) plea agreement, it may not modify the agreement’s terms.
United States v. Green, 595 F.3d 432, 438 (2d Cir. 2010) (citing United States v. Cunavelis, 969
F.2d 1419, 1422 (2d Cir. 1992)).

         III. Sentencing Guidelines

        Organizations, such as IMI, are sentenced pursuant to Chapter 8 of the Sentencing
Guidelines. In the case of antitrust violations, however, there are a number of special instructions
that direct the Court to the antitrust-specific guidelines provided in U.S.S.G § 2R1.1. See, e.g.,
U.S.S.G. §§ 8C2.3, 8C2.4(b). One such guideline states that, for organizations, “in lieu of
pecuniary loss under subsection (a)(3) of § 8C2.4 (base fine), use 20 percent of the affected
volume of commerce.” U.S.S.G. § 2R1.1(d)(1). See also Application Note 3 to U.S.S.G § 2R1.1
(“The purpose for specifying a percent of the volume of commerce is to avoid the time and
expense that would be required for the court to determine the actual gain or loss.”). The
organization’s culpability score, which is determined pursuant to U.S.S.G. § 8C2.5, is then used
to select the minimum and maximum fine multipliers that are applied to the base fine, to
determine the applicable Guidelines fine range. See U.S.S.G. § 8C2.6.



                                                 4
            Case 1:19-cr-00349-JPO Document 4 Filed 05/13/19 Page 5 of 11



       Here, as explained in detail in the subsections that follow, the Sentencing Guidelines
generate a fine range of $3,153,010 to $6,306,021, based on the following methodology:

                5     Base Culpability Score (U.S.S.G. § 8C2.5(a))
              + 2     Number of Employees Involved (§ 8C2.5(b)(4))
              - 2     Cooperation and Acceptance of Responsibility (§ 8C2.5(g)(2))
                5     Total Culpability Score

    $3,153,010       Base Fine of 20% of Volume of Commerce (§ 8C2.4(a)(3);
                     § 2R1.1(d)(1))
    * 1. 0 to 2.0    Minimum and Maximum Fine Multipliers (§ 8C2.6)

$3,153,010 to
$6,306,021            Guidelines Fine Range (§ 8C2.7)

              A. Volume of Commerce

        The volume of commerce attributable to a defendant for sentencing purposes in an
antitrust case is the volume of commerce “done by him or his principal in goods or services that
were affected by the violation.” U.S.S.G. § 2R1.1(b)(2). In this case, the conspiracy precisely
targeted the portion of the dividend payments that otherwise would have been subject to foreign
tax withholding. The parties accordingly have agreed that the volume of affected commerce
attributable to IMI for purposes of U.S.S.G. § 2R1.1(d) is equal to the avoided tax generated by
pre-release ADRs that IMI borrowed pursuant to rigged bids. See Plea Agreement ¶ 9(a).

     The Government therefore employed the following methodology to capture volume of
commerce:

      •   The Government identified specific transactions in which IMI employees demonstrably
          carried out the antitrust conspiracy by coordinating their bids with co-conspirators 3;

      •   The Government identified the number of pre-release ADRs IMI borrowed pursuant to
          each such collusive bid;

      •   The Government determined both (i) the dividend paid per share of each tainted pre-
          release ADR IMI borrowed and (ii) the foreign tax withholding rate that would have been
          applied to such dividends had they not be held by tax-advantaged entities over ex-
          dividend date;

      •   The Government then calculated the dollar amount of “tax avoided” for each such share
          by multiplying its dividend rate by its associated tax withholding rate, and calculated the
          total “tax avoided” for each transaction by multiplying that per-share “tax avoided” figure

3
   While the Government’s investigation is ongoing and it remains possible that additional rigged
transactions will be discovered, the Government believes that it has identified at least the vast
majority, if not all, of the transactions that IMI rigged.

                                                   5
          Case 1:19-cr-00349-JPO Document 4 Filed 05/13/19 Page 6 of 11



       by the number of pre-release shares of the ADR issue that IMI borrowed pursuant to its
       collusive bid;

   •   Finally, the Government summed up the total “tax avoided” amounts of all the pre-
       release ADR shares IMI borrowed pursuant to collusive bids.

        The Government believes that this methodology is a fair and appropriate way to calculate
the volume of commerce attributed to IMI for Guidelines purposes. Based on this methodology,
the Government calculates the volume of commerce for IMI to be $15,765,052. As detailed
immediately below, the base fine is 20% of the volume of commerce, i.e., $3,153,010. See
U.S.S.G §§ 2R1.1(d)(1), 8C2.4(a)(3).

               B. Base Offense Level and Base Fine

       The base offense level for an antitrust violation, under U.S.S.G. § 2R1.1(a), is 12. See
U.S.S.G. § 8C2.1, § 8C2.3(a) (designating U.S.S.G. § 2R1.1 as the applicable provision). IMI
receives a one-level increase for participating in an agreement to submit non-competitive bids,
under U.S.S.G. § 2R1.1(b)(1). The volume of commerce attributed to IMI, pursuant to the
methodology described above, is $15,765,052. See Plea Agreement ¶ 9(a). The volume of
commerce thus warrants a four-level increase under U.S.S.G. § 2R 1.1(b)(2)(D). IMI’s total base
offense level is thus 17.

        The base fine must reflect the greatest of: (1) the monetary amount listed in the Offense
Level Fine Table, provided in U.S.S.G § 8C2.4(d), corresponding to the defendant’s offense
level; (2) the pecuniary gain to the organization from the offense; or (3) the pecuniary loss from
the offense caused by the organization. See U.S.S.G. § 8C2.4(a)(1-3).

       Offense Level Fine Table. A base offense of 17 results in a fine of $450,000 in the
offense fine level table. U.S.S.G § 8C2.4(d).

        Pecuniary Gain. Calculating the pecuniary gain to IMI from this conspiracy would be
unduly complicated, and in such situations the Sentencing Guidelines allow a court to disregard
the gain. U.S.S.G. § 8C2.4(c).

        Pecuniary Loss. Under the special instruction provision of U.S.S.G § 8C2.4(b), the
pecuniary loss under subsection (a)(3) for antitrust crimes is twenty percent of the organization’s
volume of affected commerce. See U.S.S.G §§ 8C2.4(b), 2R1.1(d). Twenty percent of IMI’s
volume of commerce is $3,153,010, which, as the greatest of the designated options in this case,
serves as the base fine. U.S.S.G. §§ 8 C2.4(b), 2R1.1(d).

               C. Culpability Score

       As detailed below, the Government calculates IMI’s total culpability score under
U.S.S.G. § 8C2.5 to be 5.

       1. The Government started with a base culpability score of 5 under § 8C2.5(a).



                                                 6
          Case 1:19-cr-00349-JPO Document 4 Filed 05/13/19 Page 7 of 11



        2. The Government added 2 points under U.S.S.G. § 8C2.5(b)(4) because “the
organization had 50 or more employees and an individual within substantial authority personnel
participated in, condoned, or was willfully ignorant of the offense.” “Substantial authority
personnel” includes “individuals who, although not a part of an organization’s management,
nevertheless exercise substantial discretion when acting within the scope of their authority (e.g.,
an individual with authority in an organization to negotiate or set price levels or an individual
authorized to negotiate or approve significant contracts).” Application Note 3(C) to U.S.S.G.
§ 8A1.2 (emphasis added). Here, IMI had more than 50 employees and at least one of the IMI
employees who participated in the antitrust conspiracy had and exercised authority to negotiate
and set price levels for pre-release ADRs, see Plea Agreement ¶ 4(b), (k), thus meeting the
definition of “substantial authority personnel.” The Government therefore submits that a 2-point
enhancement is warranted.

         3. Finally, the Government subtracted 2 points under U.S.S.G. § 8C2.5(g)(2) because
“the organization fully cooperated in the investigation and clearly demonstrated recognition and
affirmative acceptance of responsibility for its criminal conduct.” Here, IMI promptly and fully
cooperated with the Government’s pre-release ADRs investigation. As evidenced by the Plea
Agreement, IMI has demonstrated its recognition and affirmative acceptance of responsibility for
its participation in the charged conspiracy. Thus, the Government submits that a 2-point
reduction is warranted, and a total culpability score of 5 appropriate.

               D. Fine Range

        Multiplying the base fine amount of $3,153,010 by the multipliers of 1.0 to 2.0 generated
by the culpability score produces a fine range of $3,153,010 to $6,306,021. See U.S.S.G.
§ 8C2.7. The recommended fine of $2,207,107 represents a 30% reduction from the low end of
that range. In light of the 18 U.S.C. §§ 3553(a) and 3572(a) factors discussed immediately below
and IMI’s substantial assistance—as set forth in the Government’s motion for a Guidelines
downward departure pursuant to U.S.S.G. § 8C4.1, which is incorporated into this sentencing
memorandum and is set forth in the section following our discussion of the statutory factors—the
Government submits that the recommended fine is an appropriate sentence for the Court to
impose in this case.

       IV. Statutory Factors to Consider at Sentencing

        In addition to considering the Guidelines in effect on the day of sentencing, the Court
must also consider the factors set forth in 18 U.S.C. §§ 3553(a) and 3572(a) in determining and
imposing a sentence that is “sufficient but not greater than necessary” to meet specified
sentencing goals. The most relevant factors in this inquiry include: the history and characteristics
of the defendant and the nature and circumstances of the offense (18 U.S.C. § 3553 (a)(1)); the
need for the sentence imposed to reflect the seriousness of the misconduct, to promote respect for
law, to provide adequate deterrence, and to protect the public from other crimes of the defendant
(18 U.S.C. § 3553 (a)(2)(A-C)); and the defendant’s measures to prevent recurrence of the
offense and to discipline employees responsible for the offense (18 U.S.C. § 3572(a)(8)). The
Government submits that the proposed sentence contained in the Plea Agreement is sufficient,
but not greater than necessary, to achieve these objectives.


                                                 7
          Case 1:19-cr-00349-JPO Document 4 Filed 05/13/19 Page 8 of 11



           A. History and Characteristics of the Defendant and the Nature and
              Circumstances of the Offense

        IMI is a U.S. broker-dealer whose ultimate parent company is Intesa Sanpaolo S.p.A., a
global banking group headquartered in Turin, Italy. IMI employed the individuals who
participated in the antitrust conspiracy, and the Government is aware of no evidence that
suggests the wrongdoing was known to any individual employed by any of IMI’s parent
companies.

        During its operation, the antitrust conspiracy went undetected by corporate superiors of
the securities lending desk where it was carried out, but IMI’s corporate conduct since the
conspiracy ended has been exemplary. As detailed in the Government’s motion for a guidelines
downward departure, below, IMI has fully cooperated with the Government throughout the pre-
release ADR bid-rigging investigation (and also has cooperated with the SEC in its independent
investigation of separate conduct related to the same underlying pre-release ADRs). It also has
taken a number of voluntary remedial actions. IMI discontinued its entire stock lending business,
including its pre-release ADR business, and
            . IMI also appointed a new CEO in July 2017 and adopted control enhancements,
including a new antitrust compliance training program, a new U.S. antitrust compliance policy,
and a new code of business conduct and ethics. In short, while IMI committed a serious offense,
it has accepted responsibility and tried to correct the wrongdoing.

           B. Seriousness of the Misconduct, Respect for Law, and Deterrence

        An antitrust conspiracy is, by its very nature, a serious offense. “[T]here is near universal
agreement that restrictive agreements among competitors, such as horizontal price-fixing
(including bid-rigging) . . . , can cause serious economic harm.” U.S.S.G. § 2R1.1 cmt.
background. Here, IMI, through its securities lending employees, conspired to rig bids to borrow
pre-release ADRs. The actions of the conspirators violated competitive principles and
undermined the integrity of the pre-release ADR transactions they tainted.

        The pre-release ADR lending market that was compromised by this conspiracy was a
relatively small one. The Government calculated IMI’s profits from the tainted transactions to
total approximately $1.8 million. In light of the volume of commerce affected by this conspiracy
and IMI’s substantial assistance in the Government’s pre-release ADR bid-rigging investigation,
detailed below, the Government submits that the proposed $2,207,107 fine appropriately reflects
the seriousness of this offense. The fine and guilty plea will deter other would-be bid riggers, in
the financial markets and beyond. It shows that the Government will hold large corporations
responsible based on the actions of their employees, and will uncover and prosecute collusion
wherever it corrupts the market process, no matter how complicated the market in question may
be. Yet the overall sentence is proportionate and reasonable, showing that the Government will
take into account remediation steps, cooperation, and other mitigating factors in fashioning a
proposed sentence tailored to the specific circumstances of the case.




                                                  8
Case 1:19-cr-00349-JPO Document 4 Filed 05/13/19 Page 9 of 11
         Case 1:19-cr-00349-JPO Document 4 Filed 05/13/19 Page 10 of 11



reflects the nature, circumstances, and seriousness of the offense, provides adequate deterrence,
and is reasonable and consistent with the reductions the Government has advocated in other
antitrust cases with corporate defendants that have provided similar types of cooperation.

       6. The Government thus recommends and respectfully moves that its request for
downward departure be granted and that IMI be sentenced to pay a total criminal fine of
$2,207,107 pursuant to the terms of the Plea Agreement.

       VI. Probation and Restitution

        The Government carefully considered whether to include a recommendation of probation
and/or an order of restitution against IMI. The Government has determined that neither the
imposition of probation nor an order of restitution would be appropriate under the circumstances
of this case, for the following reasons.

           A. Probation

        Pursuant to 18 U.S.C. § 3561(c)(1), the Court may impose a term of probation of at least
one year, but not more than five years. Here, though, IMI has terminated the only business unit
involved in the conspiracy—                                        —and has substantially
strengthened its compliance infrastructure throughout the company. Accordingly, the
Government does not believe the imposition of probation in this case is necessary to achieve the
statutory purposes of 18 U.S.C. § 3553(a). The Government notes that, pursuant to paragraph
2(e) of the Plea Agreement, if the Court rejects this recommendation of the Government and
IMI, the terms of the Plea Agreement would nonetheless remain in effect.

           B. Restitution

        Pursuant to U.S.S.G § 8B1.1, 18 U.S.C. §§ 3563(b)(2), or 3663(a)(3), the Court may
order a defendant to pay restitution to the victims of the offense. In an antitrust case such as this
one, though, restitution is not required. And given both the availability of civil remedies
(including treble damages, 15 U.S.C. § 15) and the impracticality and burden on the Government
of independently calculating restitution, the Government recommends that restitution not be
imposed on IMI in this case.

        U.S.S.G § 8B1.1(b)(2)(B) provides that a court may decline to impose restitution when
determining complex issues of fact related to the cause of action of the victims’ losses would
complicate or prolong the sentencing process to a degree that the need to provide restitution to
any victim is outweighed by the burden on the sentencing process. See also 18 U.S.C.
§ 3663(a)(1)(B)(ii). In this case, determining the loss attributable to IMI’s employees’ conduct
for each rigged transaction would be time-consuming and resource-intensive, almost certainly
requiring expert assistance. Even developing a proxy for harm that could apply across all
collusive transactions would be a highly complicated, time-intensive endeavor, which could
substantially delay fulfillment of an important corporate resolution.

       To be clear, the Government does not take the position that the work that would be
required to ascertain an accurate restitution figure in this case simply cannot be accomplished at

                                                 10
Case 1:19-cr-00349-JPO Document 4 Filed 05/13/19 Page 11 of 11
